Citation Nr: 0534203	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
fractures of the dorsal spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1984 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The veteran's claim of entitlement to a rating in excess of 
20 percent for fractures of the dorsal spine was previously 
before the Board, and in a January 2001 decision the 
veteran's claim was denied.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2003 Order, the Court vacated the 
Board's January 2001 decision and remanded the claim back to 
the Board with instructions that it readjudicate the claim 
and address whether, under 38 C.F.R. §§ 4.25(b) and 4.71a, 
Diagnostic Code 5285 (1994), the veteran was entitled to 
separate disability ratings for each fractured vertebra.  
Following the Court's remand, the Board remanded the case to 
the RO for additional development in April 2004.  The claim 
is once again before the Board for appellate review.   


FINDING OF FACT

The veteran's fractures of the dorsal spine are not shown to 
be manifested by residuals of fractured vertebrae with 
abnormal mobility requiring a neck brace; cord involvement, 
bedridden, or requiring long leg braces; intervertebral disc 
syndrome; or ankylosis.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for fractures of the dorsal spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5285-5291 (1994), Diagnostic Code 
5235 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1995 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 1995 statement of the case and 
supplemental statements of the case issued in February 1996, 
August 1999, November 1999, and April 2005, the RO notified 
the veteran of regulations pertinent to increased rating 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In an April 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment records and examination reports.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the March 1995 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until April 2004.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2004 was not 
given prior to the March 1995 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
October 2004 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal discussion

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

As noted above, the veteran's claim has previously been 
before the Board.  In April 2004, the Board remanded the 
veteran's claim to the RO for readjudication under new 
regulations pertaining to disorders of the spine and to 
determine if separate ratings were available for each 
fractured vertebrae under 38 C.F.R. § 4.71a, Diagnostic Code 
5285.  In an April 2005 rating decision, the RO increased the 
veteran's disability rating for fractures of the dorsal spine 
to 40 percent, effective June 15, 1994, the date his claim of 
entitlement to an increased rating was received.  The RO 
determined that there was reasonable doubt as to whether the 
phrase found under Diagnostic Code 5285 that "adding 10 
percent for demonstrable deformity of vertebral body" meant 
each vertebra that was deformed by a fracture.  As such, the 
RO retained the 10 percent evaluation that had previously 
been assigned for moderate to severe limitation of the dorsal 
spine under Diagnostic Code 5291 and then added an additional 
10 percent for deformity of T7 and another for T8 because X-
ray reports showed deformity at those sites, and another 10 
percent was added for T6 because a September 1996 report 
showed some deformity at its inferior end plate.  The 
combination of such evaluations resulted in a 40 percent 
evaluation.  

Therefore, the veteran is currently assigned a 40 percent 
disability rating for fractures of the dorsal spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291 
(1994).  He contends that his dorsal spine disability is more 
disabling than currently evaluated and has appealed for an 
increased rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  Finally, in cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

Law and Regulations 

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra warrant a 60 percent rating if there is no spinal 
cord involvement, but there is abnormal mobility requiring a 
neck brace (jury mast).  Residuals of a fracture of a 
vertebra warrant a 100 percent rating if there is spinal cord 
involvement and the injured individual is bedridden or 
requires long leg braces.  Special monthly compensation 
should also be considered.  With lesser cord involvement, the 
residuals should be rated on the basis of resulting limited 
motion and/or nerve paralysis.  In other such cases, the 
residuals should be rated on the basis of resulting definite 
limited of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and or limited 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  See 38 C.F.R. § 
4.71a (2001).

Also previously, Diagnostic Code 5291 provided a maximum 10 
percent disability rating for moderate or severe limitation 
of motion of the dorsal (thoracic) spine.  Id. 

During the pendency of this appeal, the criteria for 
evaluating diseases and injuries of the spine were revised, 
effective September 23, 2002, affecting intervertebral disc 
syndrome, and again, effective September 26, 2003, affecting 
lumbosacral strain, as well as intervertebral disc syndrome 
and other spinal conditions.  The Board notes that, where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  
Hence, in the case at hand, even if it is found that the 
recently revised criteria are more favorable to the veteran, 
the retroactive reach of the recently revised regulation can 
be no earlier than the effective date of the change; in this 
case, no earlier than September 26, 2003, pertaining to the 
veteran's residuals of fractures of the dorsal spine, 
depending on the medical findings.  The Board notes that as 
the veteran's service-connected dorsal spine disorder has not 
been shown to involve intervertebral disc syndrome, the 
September 23, 2002 revisions are inapplicable to the instant 
case.

The changes to the Rating Schedule, effective from September 
26, 2003, are, however, relevant to this appeal.  See 68 Fed. 
Reg. 51454- 51458 (Aug. 27, 2003) (codified as amended at 
38 C.F.R. §  4.71a, Codes 5235 to 5243 and Plate V).  
Accordingly, the Board will review both the pre- and post-
September 26, 2003 rating criteria to determine which 
criteria are more favorable to the veteran's claim and thus, 
to determine the proper evaluation for the veteran's dorsal 
spine.  As noted above, VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.

Under the General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
....................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.........30

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
.............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height 
.........................................10

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Factual history 

During VA outpatient treatment in September 1994, it was 
noted that the veteran received occasional treatment for 
chronic thoracic spine pain.  It was noted that the veteran's 
pain was associated with compression fractures at T7 and T8.

In September 1994, January 1995 and September 1995, the 
veteran underwent VA examinations.  It was noted that the 
veteran had tenderness to pressure on the dorsal spine and 
was diagnosed chronic upper and lower back pain with no 
evidence of radiculopathy.  In January 1995, the veteran's 
back range of motion was bilateral abduction to 25 degrees, 
right rotation to 15 degrees, left rotation to 20 degrees, 
flexion to 75 degrees, and hyperextension to 25 degrees.  
September 1995 X-rays showed a compression fracture and 
deformity with associated degenerative changes extending from 
T6 through T9.  It was noted that that there had been no 
change since 1991.

At his September 1996 VA examination, the veteran complained 
of muscle spasms and daily back pain.  X-rays showed mild 
scoliosis of the thoracic spine, convex to the left, and 
spurring at T6 through T8.  It was noted that that these 
findings dated back to 1991 and had not changed since that 
time.  The VA examiner noted that the veteran's thoracic 
spine was tender and indicated that there was no neurologic 
deficit.  He also noted that the veteran had muscle spasms, 
but indicated that they were due to the service-connected low 
back disability.  The veteran was diagnosed with compression 
fracture of T7 vertebra based on X-ray evidence with dorsal 
kyphosis.

During a February 1997 VA examination report, a VA examiner 
noted that the veteran had tenderness to palpation near T7 
without paraspinal tenderness or other spinal points of 
discomfort.  During a separate February 1997 VA examination, 
it was noted that there was no spasm in the thoracic area.  
The relevant assessment was compression fractures of the 
dorsal spine.  Range of motion of the veteran's back was 
flexion to 80 degrees, extension to 20 degrees, and side 
bending to 40 degrees.  

During VA outpatient treatment in January 1998, the veteran 
denied lower extremity tingling or weakness.  He indicated 
that his back pain decreased when lying flat with hips 
flexed.  He exhibited mild tenderness to palpation at midline 
T7 through T9.  A December 1998 X-ray showed compression 
fractures of T7 and T8 which were apparently old.  The 
thoracic spine was otherwise normal.  

At his February 1999 VA examination, the veteran complained 
of re-aggravation of mid-back pain as well as stiffness, loss 
of range of motion, loss of coordination and fatigue.  The 
examiner indicated that X-rays taken in December 1998 
disclosed compression fractures at T7 and T8, worse at T7, 
with mild scoliosis convex to the left.  He diagnosed, in 
pertinent part, arthritis of the thoracic spine, fractures at 
T6 and T7, and residual loss of motion of the back.  

A March 1999 X-ray showed compression deformities at two 
levels of the mid-thoracic spine which were present at the T7 
and T8 level and unchanged from a prior study.  There 
reportedly had been no interval change in alignment.  

A January 2000 x-ray of the veteran's thoracic spine showed a 
compression fracture deformity of T7 and T8.  The examiner 
noted that the appearance of the vertebral bodies was not 
significantly changed when compared to a December 1998 study.  
No new compression fractures were demonstrated.  There was 
disc space narrowing at T6-T7 and T8-T9 and marginal spurs at 
the end plates of T7 and T8.

On VA examination in May 2004, the veteran expressed 
complaints with respect to his thoracic and lumbosacral 
spine.  He reported constant pain as well as muscle spasm.  
He described problems with fatigue and increased pain and 
decreased range of motion.  He reported that he did not use a 
back brace, wheelchair, crutches or walker, and had no 
radiation, and no bladder or bowel problems secondary to his 
back problems.  He did not use a TENS unit.  The veteran 
reportedly worked at Xerox and had not had to modify his job 
at all nor had he been threatened with job loss because of 
his orthopedic problems.  His medication consisted of extra 
strength Tylenol.  

Examination of the veteran revealed that he walked with a 
rolling gait.  He could stand on his toes and heels fairly 
comfortably and could squat to 90 degrees with bilateral knee 
flexion.  There was no back pain with these maneuvers.  He 
could flex at the waist from 0 to 80 degrees primarily 
bending to the right to accomplish this.  This caused pain 
+8/10.  He could extend at the waist from 0 to 20 degrees 
with +7/10 pain, bend to the right and left from 0 to 10 
degrees with no pain, twist to the right and left from 0 to 
20 degrees with +7/10 pain with both maneuvers.  There was 
pain to palpation of the thoracic spine and felt like there 
was a bony protuberance in that area.  The veteran had 2+/4 
muscle spasm in the paraspinous muscles.  There was 
scoliosis, a pelvic tilt, and the lordotic curve was flat.  
Straight leg raising was positive on the left at 60 degrees 
and negative on the right.  The examiner was unable to elicit 
a patellar reflex on the left and it was 2+/4 on the right.  
Both Achilles' tendons reflexes were +1/4.  Babinski sign was 
negative bilaterally.  Some decreased sensation on the left 
thigh was noted.  Muscle strength was 4/5.  As to the Deluca 
factors, the examiner indicated that there was pain and noted 
that fatigue may be a factor especially with crescendoing 
pain.  X-rays revealed compression fracture deformity of the 
T7 vertebral body with anterior wedging as well as notching 
of the mid portion of the T8 vertebral body on the lateral as 
well as sclerosis and spurring of T6-7 and T7-8.  The 
diagnosis was traumatic compression fracture of T7, T8, and 
T9 with burst fracture at T8 and minimal spondylosis, 
scoliosis, and residuals.

Analysis 

The Board has reviewed the medical evidence of record and has 
determined that, based on the foregoing, the veteran is not 
entitled to a rating in excess of 40 percent under the 
schedular criteria for fractures of the dorsal spine as in 
effect prior to or after September 23, 2002.  

With respect to a rating in excess of 40 percent under the 
schedular criteria in effect prior to September 23, 2002, the 
Board notes that there is no objective medical evidence of 
record showing that the veteran has ankylosis of the dorsal 
spine, abnormal mobility requiring a neck brace, or cord 
involvement requiring long leg braces or being bedridden.  As 
such, a rating in excess of 40 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291 (1994).  The 
Board note further, that although the veteran's 
representative has asserted that the veteran should be 
awarded four 10 percent ratings for deformities of T6, T7, 
T8, and T9 in addition to the 10 percent evaluation assigned 
for limitation of motion of the dorsal spine, the evidence 
consistently has shown that the current fracture deformities 
are at T6, T7 and T8.  Thus, the combined 40 percent 
evaluation assigned by the RO is appropriate based on the 
objective evidence of record.  

While the Board has also considered the veteran's claim under 
the schedular criteria in effect from September 23, 2002, the 
Board finds that these criteria are less favorable to the 
veteran's claim than the former criteria.  In particular, the 
revised schedule provides either for a rating based on 
limitation of motion or for vertebral body fracture with loss 
of height of 50 percent or more of the height.  Thus, at 
most, and if the revised schedule is interpreted to provide 
for a 10 percent rating for each vertebral body fracture, the 
veteran would be entitled to three 10 percent ratings for T6, 
T7, and T8 although it is not clear that that currently the 
veteran has a loss of vertebral body height at each of those 
levels of 50 percent or more.  In order for the disability to 
be assigned an evaluation in excess of 40 percent and if the 
disability were rated based on limitation of motion of the 
thoracic spine under the revised criteria, the evidence would 
have to show unfavorable ankylosis of the entire 
thoracolumbar spine, or at the least forward flexion of the 
thoracolumbar spine to 30 degrees of less or favorable 
ankylosis of the entire thoracolumbar spine along with 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment which could be 
rated separately.  Even with consideration of the factors as 
set forth in Deluca, supra, the veteran's thoracic spine 
disability does not result in ankylosis, and no associated 
objective neurologic abnormalities associated with the dorsal 
spine fractures have been shown.   

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a rating in excess of 40 
percent for fractures of the dorsal spine.  The benefit 
sought on appeal is accordingly denied. 


ORDER

A rating in excess of 40 percent for fractures of the dorsal 
spine is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


